Detailed Action
NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUED EXAMINATION UNDER 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on August 19, 2022 has been entered.
RESPONSE TO AMENDMENT
This Non-Final Rejection is responsive to the Request for Continued Examination filed on August 19, 2022 (hereafter “Response”). The amendments to the claims are acknowledged and have been entered.
Claims 1–3, 5, 7, 9, 29, 31, 38–40, 42, and 44 are now amended.
Claims 1, 4–9, 38, and 41–44 are allowed.
Claims 1–9, 29, 31–33, and 38–44 are pending in the application. 
RESPONSE TO ARGUMENTS
Applicant’s arguments, see Response 10–15 with respect to the rejection(s) of the claim(s) under 35 U.S.C. §§ 103 and 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of other issues, some of which are raised by the present amendment.
INFORMATION DISCLOSURE STATEMENT
The information disclosure statement filed on August 19, 2022 complies with the provisions of 37 C.F.R. § 1.97, 1.98, and MPEP § 609, and therefore has been placed in the application file. The information referred to therein has been considered as to the merits.
CLAIM REJECTIONS – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 29 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does not fall within at least one of the four categories of patent eligible subject matter because it is directed to (or includes at least one embodiment) that is wholly a computer program per se.
In this case, claim 29 covers a “computer program product comprising computer-executable instructions.” Those instructions are “for” storage on a non-transitory computer-readable storage medium, but a claim to instructions that are merely intended for storage on a non-transitory computer-readable storage medium is not the same as claiming the storage medium itself. Instead, the preamble of this claim says that it covers the instructions per se, and states an intended use for those instructions as including the storage medium. 
Note that the Examiner’s finding would also be the same had the Applicant claimed a computer program product comprising computer-executable instructions stored on a non-transitory computer-readable storage medium, as such a claim merely carves out the software portion of the subject matter. To properly claim a computer program product that complies with 35 U.S.C. § 101, the Examiner recommends any of the following:
A computer program product comprising computer-executable instructions and a non-transitory computer-readable storage medium that stores the computer-executable instructions, which, when executed by a processor, cause a terminal to …

A having computer-executable instructions stored thereon, that, when executed by a processor, cause a terminal to …
CLAIM REJECTIONS – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 2, 3, 39, and 40 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. An explanation for each individual claim follows. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 2
Claim 2 fails to further limit claim 1, because claim 1 already requires the non-docked bar of the first home screen to include the third application icon. Specifically, in claim 1, we are told that an icon on the docked bar is replaced with the second icon, but we are also told that this second icon is one that was selected “from applications included only on the non-docked bar of the first home screen that meet the preset condition.” It is therefore impossible for claim 1 to work without having said third application be among one of the icons on the non-docked bar of the first home screen.
Claim 3
Claim 3 fails to further limit claim 1, because claim 1 explicitly performs the step of automatically determining the same application recited in claim 3.
Claims 39 and 40
Claims 39 and 40 each respectively fail to further limit their parent claim 38 in the same way that claims 2 and 3 fail to further limit claim 1, and are therefore rejected for the same reasons.
CLAIM REJECTIONS – 35 U.S.C. § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 31–33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2014/0013254 A1 (“Hosein”).
Claim 31
“Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.” MPEP § 2111.04 (subsection I.).
In this case, claim 31 suggests but does not require an apparatus that stores the instructions recited on lines 5–20 of the claim. That is, claim 31 recites an apparatus with a memory and a processor that are arranged such that any instructions stored on the memory “cause the processor to be configured to” perform those instructions, but claim 31 does not require the instructions of lines 5–20 to be stored on the memory.1 Instead, the memory of claim 31 is merely “configured to store” the computer instructions.
Consequently, claim 31 does not actually claim an apparatus that performs the steps of lines 5–20; it merely recites an apparatus with a memory that has enough free space on it to store the instructions recited on lines 5–20, should someone ever decide to load those instructions onto the memory. Since claim 31 merely suggests the instructions of lines 5–20 could be stored on the memory, without actually requiring those particular instructions to be stored on the memory, claim 31 is not limited by the language of lines 5–20. Instead, claim 31 merely requires an apparatus comprising a memory “configured to store computer instructions,” and a processor coupled to that memory.
For its part, Hosein discloses an apparatus (electronic device 100), “the electronic device 100, includes a processor (or microprocessor) 2202 for executing instructions, including instructions for providing one or more applications, memory in the form of flash memory 2210 and RAM 2208 (or any equivalent memory devices) for storing an operating system 2246 and one or more applications, components or functionalities 2248 providing the graphical user interface with which the user interacts with the device, including functionality for rearranging icons to any page as described herein.” Hosein ¶ 39.
Claim 32
Hosein discloses the apparatus of claim 31 and further discloses a display 2218 that is coupled to the processor 2202. 
In addition, Hosein’s display is configured to display “the first home screen”—i.e., a home screen “wherein a docked bar on the first home screen comprises a first application icon corresponding to a first application, wherein the docked bar comprises a maximum of P application icons, and wherein the docked bar comprises a first portion of Q application icons and a second portion of P-Q application icons.” Note that the additional limitations of claim 32 do not require the display to calculate which icons to display on the display, but rather, merely require the display to be capable of displaying whichever icons and whichever home screen has been determined by the processor for display. In this case, Hosein’s display is configured to display “page 114” with “a plurality of icons 110a-r,” Hosein ¶ 20, and further display “an application dock or icon tray 106 that displays various icons.” Hosein ¶ 19. Since the icon tray 106 has six icons, Hosein necessarily discloses a first portion of Q application icons and a second portion of P-Q application icons, where Q is any number less than six, and P-Q is the difference between the six total application icons minus whatever number is chosen for Q.
Claim 33
Hosein discloses the apparatus of claim 31, 
wherein the apparatus is a wireless terminal.
“As shown by way of example in FIG. 22, the electronic device 100 may include a communication subsystem 2204 which provides radiofrequency (RF) transceiver to communicate through a wireless network 2250. The electronic device 100 may be in a portable form factor such as a smart phone, tablet, netbook, laptop, ultrabook, portable computing device or an integrated mobile computer device.” Hosein ¶ 40.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin R Blaufeld whose telephone number is (571)272-4372. The examiner can normally be reached M-F, 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/​apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Justin R. Blaufeld
Primary Examiner
Art Unit 2176



/Justin R. Blaufeld/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Applicant is advised that an amendment to claim 31 requiring storage of those instructions on its memory may result in an objection under 37 C.F.R. § 1.75 for claiming a substantial duplicate of claim 38.